Warren E. Burger: Mrs. Shaprio You may resume where you left off.
Harriet S. Shapiro: The important thing to remember is that Carey is a Title VII plaintiff because she filed a charge with the EEOC under Title VII and was required by Title VII to go to the state agency for the relief in the first instance. It doesn't follow that the state administrative agency or state courts are enforcing Title VII. They are enforcing the state equal employment law and they are simply within the confines of the state law, so that they are not required by Title VII to award attorneys fees. From the point of view of the employee, this is part of her route through the state proceedings on her way to the EEOC and ultimately to a court that has jurisdiction to enforce Title VII. That almost always is going to be a federal court. She will get her right to sue letter, then she has 90 days to go into a court with jurisdiction to enforce Title VII rights. Arguably that could be a state court. We don't believe that the jurisdiction to enforce Title VII is exclusively in the federal courts. At any rate, she has to get her right to sue letter and before she is in a court with jurisdiction to enforce Title VII.
Potter Stewart: Has that ever been decided? Has there ever been a Title VII action brought in a state court?
Harriet S. Shapiro: There are a few cases in state courts holding that there is concurrent jurisdiction. I gather there is also one court saying that there is not, but the majority agree that there is a right to have a state court enforce a Title VII action. Our fundamental point is that the statute, Title VII, authorizes any court having jurisdiction over a Title VII action to award attorneys fees for proceedings under Title VII. The state proceedings here were under Title VII because the employee was required to resort to them under that statutory scheme, and for that reason she is entitled to attorneys fees for those proceedings. The only other point that I wanted to make is that it really makes no sense to penalize a victim of employment discrimination simply because she happens to live in a deferral state and therefore has to go to the state agency first.
Potter Stewart: How many so-called deferral states are there now?
Harriet S. Shapiro: A vast majority of them are deferral states.
Potter Stewart: A vast majority are now deferrals.
Harriet S. Shapiro: Yes.
William H. Rehnquist: Well, how are you penalizing her other than requiring her to resort to state court process?
Harriet S. Shapiro: Because if she was not in a deferral state, then she would go directly to the EEOC, she wouldn't have to go through the state proceedings and --
Potter Stewart: And there would be no question of her --
Harriet S. Shapiro: -- then she would be entitled to attorneys fees from the beginning.
Thurgood Marshall: She wouldn't get them automatically?
Harriet S. Shapiro: That's right, it does but, on the other hand, this Court has emphasized that when the statute says may give it, it means that she is entitled absent specific circumstances indicating that such an award would be unjust. So you are right, it is not a statutory right.
Byron R. White: If she had gone first to the state agency before she ever went to EEOC and was turned down and then to EEOC, let's just assume that the time limits could be satisfied.
Harriet S. Shapiro: Then she would not be proceeding under Title VII until she went to EEOC, and that is the point at which the proceedings are under Title VII and the attorneys fees --
Byron R. White: In which event -- and then if she went to the EEOC then and eventually got a right to sue letter and sued, she couldn't get attorneys fees for having gone to the state --
Harriet S. Shapiro: That is our position, yes. She has to get Title VII -- she has to first go to the EEOC in order to start the Title VII procedures. Thank you.
Warren E. Burger: Do you have anything further, Mr. Proujansky?
Albert N. Proujansky: Just a few words if I may, sir. I think the concept that the federal and state statutes are integrated is erroneous. Senator Dirksen and Senator Humphrey were the cosponsors of the state deferral section. The course of the debates on this section, Senator Dirksen said this section was enacted to keep primary exclusive jurisdiction in the hands of the state commission for a sufficient period of time to let them work out their own problems at the local level. The federal statute is intended as a standby only in the event that the state system does not work. Now, in this particular case, instead of going to the state as the statute mandates, the complainant went to the EEOC and they in turn deferred her to the state. The right to sue letter which triggered or necessitated the commencement of the action in the federal court to preserve the plaintiff's rights was solicited by counsel for the plaintiff, and the record contains letters between counsel and EEOC requesting a right to sue letter. I disagree with the position of the Solicitor General. There was no need ever for Ms. Carey to have a Title VII complaint. All the relief that she was entitled to she obtained from the state agency. There was no need and, as Judge Werker pointed out below, the right to sue letter issued by the EEOC after the state had awarded affirmative relief and during the time of the appeal was unwise and did not justify the award of attorneys fees in this particular case. Thank you.
Warren E. Burger: Thank you, gentlemen. The case is submitted.